Citation Nr: 18100200
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-29 904
DATE:	March 29, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	2
 
ORDER
The claim of entitlement to service connection for a left knee disability is denied.
The claim of entitlement to service connection for a right knee disability is denied.
FINDINGS OF FACT
1. The evidence of record does not demonstrate that the Veteran has a present diagnosis pertaining to her left knee.
2. The evidence of record does not demonstrate that the Veteran has a present diagnosis pertaining to her right knee.
CONCLUSIONS OF LAW
1. The criteria for entitlement to service connection for a left knee disability have not been satisfied.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).
2. The criteria for entitlement to service connection for a right knee disability have not been satisfied.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Marine Corps from August 2006 to October 2010.
These matters are before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in relevant part, denied entitlement to service connection for residuals of stress fractures of the right foot, a left foot disability, a bilateral hip disability, depression, and a bilateral knee disability.  The Veteran filed a Notice of Disagreement in May 2012.  In April 2014, the RO granted entitlement to service connection for residuals of stress fractures of the right foot, depression, and a right hip disability.  A Statement of the Case was issued as to the remaining claims in June 2014.  The Veteran filed her Substantive Appeal in August 2014, and requested a hearing before the Board.  In October 2016, the Veteran withdrew her request for a hearing.
Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Service Connection
The Veteran contends that she is entitled to service connection for a bilateral knee disability.  After a thorough review of the medical and lay evidence of record, the Board concludes that service connection for a bilateral knee disability is not warranted.
Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. 
The Veterans February 2006 enlistment examination is silent with respect to knee disabilities.  In September 2006, the Veteran reported that her knees were painful and locked intermittently.  In March 2007, the Veterans service treatment records reflect joint pain localized in the knee.  On her August 2010 separation examination, the Veteran reported knee trouble.  The Veterans post-service medical records do not indicate a diagnosis pertaining to her bilateral knees.  
In the Veterans December 2013 VA examination, she reported an onset of symptoms in 2009-2010.  She experienced symptoms with routine physical training.  The condition stayed about the same over time.  She reported occasions in which the right knee experienced increased discomfort, typically occurring after physical activity or prolonged inactivity.  The Veterans knees exhibited full range of motion on examination with no pain noted.  Muscle strength was normal, joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not report a history of shin splints.  She did not report using assistive devices.  X-ray imaging revealed that the right and left knees were within normal limits.  As such, the examiner could not provide a diagnosis pertaining to either knee as there was no pathology on which to render a diagnosis.  
The Board finds that service connection for a bilateral knee disability is not warranted.  The Board acknowledges that the Veteran experiences knee pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) affd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  The Veteran does not report a contemporaneous diagnosis as assessed by a medical professional pertaining to her bilateral knees, but continues to report symptoms of pain.  As knee pain is not a disability, it cannot by itself be service-connected.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability there can be no valid claim.); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir.1997).
In the absence of a present disability, there can be no valid claim.  Accordingly, entitlement to service connection for a bilateral knee disability is denied.
 
REMANDED ISSUES
The issues of entitlement to service connection for a left hip disability and entitlement to service connection for a left foot disability are remanded for additional development.
The December 2013 VA examination report could not render diagnoses pertaining to the Veterans left hip and left foot.  Given the medical evidence of record, this conclusion is insufficient for adjudicative purposes.  In August 2007, the Veteran was diagnosed with overuse syndrome of the bilateral feet, and she reported ongoing symptomatology associated with that diagnosis following discharge from service.  Additionally, the Veteran was diagnosed with a left hip flexor strain in April 2010.  In February 2012, post-service imaging studies revealed early spur formation along the femoral head in both the left and right hips.  As the VA examination report does not address these diagnoses and findings, remand is necessary for a more thorough examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The matters are REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record. 
2. Contact the Veteran and her representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and her representative, and afford an opportunity for her to provide these outstanding records.
3. Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the etiology of her left hip and left foot disabilities.  A full copy of the claims file must be provided to the examiner, to include a copy of this remand.  The examiner must consider the Veterans reports of observable symptomatology.  The examiner should consider previous diagnoses pertaining to the left hip and left foot as reflected in medical evidence of record.  The examiner should opine as to the following:
(a.) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans left hip disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?
(b.) If not, is it at least as likely as not (50 percent or greater probability) that the Veterans left hip disability was caused by or aggravated by her service-connected disabilities?
(c.) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans left foot disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?
(d.) If not, is it at least as likely as not (50 percent or greater probability) that the Veterans left foot disability was caused by or aggravated by her service-connected disabilities?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

